PER CURIAM.
This appeal is brought from an order awarding costs in favor of appellees as an adjunct to a judgment in favor of appellees and against appellant’s insured. The main judgment herein has been recently reversed by a decision of this court1 and the cause remanded for a new trial. As is conceded by the appellees in this appeal, the cost judgment cannot stand when the judgment upon which it is predicated has been reversed. Therefore, the cost judgment is hereby reversed and the cause remanded for further consideration by the trial court.
HOBSON, A. C. J., and OTT and DAN-AHY, JJ., concur.

. Clooney v. Geeting (Saumell v. Geeting), 352 So.2d 1216, Second District Court of Appeal, opinion filed November 23, 1977. That decision also reversed other judgments, not relevant here, arising out of the same accident.